PER CURIAM.
We have examined the record and briefs filed in this appeal. We feel the requirements of the Frank v. State, Fla.App.1967, 199 So.2d 117, Markman v. State, Fla.App. 1968, 210 So.2d 486 and Arant v. State, First District Court of Appeal, 256 So.2d 515, opinion filed January 18, 1972, cases have been met here. There was ample evidence *352submitted to the jury that defendant had sufficient knowledge of and control over the drugs to constitute possession. We, therefore, affirm.
Affirmed.
REED, C. J., and WALDEN and MAGER, JJ., concur.